4047303559 USHSse 2:20-cr-00333-JMG Dd8MEnent 34 Filed 0D B/S\a.mP a Ge-30~3)20 144

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Pennsylvania

United States of America

 

v. )
RICARDO RICHARDSON ) Case No. 20cr333-01
)
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to he arrested) RICARDO RICHARDSON _ :

who is accused of an offense or violation based on the following document filed withthecowt: =
@& Indictment  Superseding Indictment © Information (3 Superseding Information © Complaint
© Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18:1343 - WIRE FRAUD - 4 COUNT

18:371 - CONSPIRACY - 1 COUNT

15:78)(b), 78ff AND 17 C.F.R. 240.10b-5 - SECURITIES FRAUD - 2 COUNTS
18:2 - AIDING AND ABETTING

 

/si KEVIN EIBEL

> éssuing officer's signature

Date: _____09/29/2020

City and state: PHILA. PA.

Printed name and title

 

Return

 

This warrant was received on (darer 9/29/2025 __, and the person was arrested on (date) Tf xfrowm
al (citv and state) -p- LB EOIN tae — 9

Date: 4 / 30/ 202.0 —BYMLAkK >

Arresting officer's signature

Spain Ageat Ben Southey

Printed name and title

 

 

 
